907 F.2d 141
12 ITRD 2040
FIGURE FLATTERY, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-1079.
United States Court of Appeals, Federal Circuit.
July 11, 1990.

Appealed from:  U.S. Court of International Trade Judge Aquilino.
Ned H. Marshak, Sharretts, Paley, Carter & Blauvelt, P.C., of New York City, argued, for plaintiff-appellant.  With him on the brief was Gail T. Cumins.
Saul Davis, Trial Atty., Intern. Trade Field Office, Dept. of Justice, of New York City, argued, for defendant-appellee.  With him on the brief were Stuart M. Gerson, Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Atty. in Charge.
Before NIES, Chief Judge, NEWMAN, Circuit Judge, and BROWNING,* District Judge.
PER CURIAM.


1
The decision of the United States Court of International Trade, Figure Flattery, Inc. v. United States, 720 F.Supp. 1008 (Ct. Int'l Trade 1989), is affirmed.  We adopt that court's opinion.


2
AFFIRMED.



*
 The Honorable William D. Browning, United States District Court for the District of Arizona, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)